 1   BRUCE A. KILDAY, S.B. #66415
     DERICK E. KONZ, S.B. #286902
 2   GÖKALP Y. GÜRER, S.B. #311919
 3   ANGELO, KILDAY & KILDUFF, LLP
     Attorneys at Law
 4   601 University Avenue, Suite 150
     Sacramento, CA 95825
 5   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 6
 7   Attorneys for Defendant KATHRYN GONZALES

 8                                    UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10
     RAMIN A. SHEKARLAB,                                  )    Case No.: 2:18-cv-00047-JAM-EFB
11                                                        )
                                       Plaintiff,         )    STIPULATION FOR DISMISSAL WITH
12                                                        )    PREJUDICE OF DEFENDANTS
13                             vs.                        )    ROBERT PADILLA, M.D.; MANJEET
                                                          )    KAUR, R.N.; JOYCE AMAJOR, R.N.;
14   COUNTY OF SACRAMENTO, et al.,                        )    AND KATHRYN GONZALES, WITH
                                                          )    ORDER
15                                     Defendants.        )
16                                                        )
                                                          )
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                         -1-
           Stipulation For Dismissal With Prejudice Of Defendants ROBERT PADILLA, M.D.; MANJEET KAUR, R.N.;
                           JOYCE AMAJOR, R.N.; and KATHRYN GONZALES, With [Proposed] Order
 1           IT IS HEREBY STIPULATED and agreed by and between Plaintiff RAMIN
 2   SHEKARLAB and Defendants ROBERT PADILLA, M.D.; MANJEET KAUR, R.N.; JOYCE
 3   AMAJOR, R.N.; and KATHRYN GONZALES that this action be dismissed in its entirety with
 4   prejudice as to these defendants only, pursuant to Fed. R. Civ. P. 41(a).
 5          IT IS FURTHER STIPULATED that each party is to bear their own fees and costs,
 6   including all attorneys’ fees.
 7
 8    Dated: June 19, 2019                             LAW OFFICES OF STEWART KATZ
 9
10                                                     By:/s/ Stewart Katz
                                                          Stewart Katz
11                                                        Attorneys for Plaintiff
                                                          RAMIN SHEKARLAB
12
      Dated: June 19, 2019                             ANGELO, KILDAY & KILDUFF, LLP
13
14
                                                       By:/s/ Derick E. Konz
15                                                        Derick E. Konz
                                                          Attorneys for Defendant
16                                                        KATHRYN GONZALES
17
      Dated: June 19, 2019                             PORTER SCOTT
18                                                     A PROFESSIONAL CORPORATION

19                                                     By:/s/ John R. Whitefleet
20                                                        John R. Whitefleet
                                                          Attorneys for Defendants
21                                                        MANJEET KAUR, R.N. and
                                                          JOYCE AMAJOR, R.N.
22
23
      Dated: June 19, 2019                                 RIVERA & ASSOCIATES
24
25
                                                           By:/s/ Jonathan B. Paul
26                                                            Jonathan B. Paul
                                                              Attorneys for Defendant
27                                                            ROBERT PADILLA, M.D.
28

                                                     -2-
       Stipulation For Dismissal With Prejudice Of Defendants ROBERT PADILLA, M.D.; MANJEET KAUR, R.N.;
                       JOYCE AMAJOR, R.N.; and KATHRYN GONZALES, With [Proposed] Order
 1
                                                  ORDER
 2
 3          Defendants ROBERT PADILLA, M.D.; MANJEET KAUR, R.N.; JOYCE AMAJOR,

 4   R.N.; and KATHRYN GONZALES are hereby dismissed from this action with prejudice

 5   pursuant to Fed. R. Civ. P. 41(a), with each party to bear their own fees and costs, including all

 6   attorneys’ fees.

 7
     IT IS SO ORDERED.
 8
 9
10
     Dated: June 20, 2019                      /s/ John A. Mendez______________
11                                             HONORABLE JOHN A. MENDEZ
                                               U.S. DISTRICT COURT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
       Stipulation For Dismissal With Prejudice Of Defendants ROBERT PADILLA, M.D.; MANJEET KAUR, R.N.;
                       JOYCE AMAJOR, R.N.; and KATHRYN GONZALES, With [Proposed] Order
